Citation Nr: 1730936	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart/cardiac disorder, to include ischemic heart disease and left ventricular hypertrophy, as due to herbicide exposure and/or secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1964 to September 1967.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board previously remanded the appeal in May 2016, and the matter has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2016 Board remand requested that the Veteran be schedule for a VA examination to determine the nature and etiology of any cardiac disability that was diagnosed during the pendency of this appeal.  The Veteran's latest VA examination in February 2017 found that Veteran did not have any documented evidence suggestive of ischemic heart disease (IHD) at that time, therefore it was unlikely that the condition was related to service.  The February 2017 examiner also found that it was less likely than not the current cardiac disability was either caused or aggravated by the Veteran's service-connected hypertension.  Additionally, the examiner noted mild left ventricular hypertrophy (LVH) which was most likely due to the Veteran's hypertension.   

The Board finds that this examination report is not adequate.  On the one hand, the examiner indicates that the Veteran has a current heart disability not caused or aggravated by hypertension but does not identify the exact condition.  Later, the examiner indicates that LVH may be related to hypertension but does not provide a definitive opinion.  The opinion is unclear given that he previously stated that any heart disability was not related to hypertension.  Therefore, another opinion is necessary.  

Additionally, the Board notes that the previous remand in May 2016 requested that the AOJ to attempt to obtain records from the Federal Aviation Administration (FAA) pertaining to the Veteran May 2012 examination for an airman medical certification and private records from the Henry Ford Medical Center.  However, the Veteran has not provided the necessary authorization forms and information to the AOJ for those records to be obtained.  The Board is granting another opportunity to the Veteran to provide sufficient authorization to allow the VA to obtain the aforementioned records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the private records from the Henry Ford Medical Center (November 2010 letter from Dr. Krebsbach) and any other outstanding private medical records relating to any treatment for a cardiac condition.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.  

Ask the Veteran to complete authorizations for VA to obtain all aforementioned outstanding private medical records.

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e) and make notation in the electronic claims file.

2.  Attempt to obtain records from the FAA pertaining to the Veteran's May 2012 examination for an airman medical certification and records relied upon considering that claim.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).  

3.  After completing the foregoing development, obtain an addendum opinion from the examiner who conducted the February 2017 examination or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

(a)  Provide diagnoses for any cardiac disorders present during the course of claim.  

(b)  For any cardiac disorder present during the course of the claim, please provide the following opinions:

Is it at least likely as not (a fifty percent probability or greater) that the Veteran's current cardiac disorder(s) had its/their clinical onset in service, is/are related to his presumed exposure to herbicide agents in service, or is/are otherwise the result of service? 

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current cardiac disorder(s) was/were caused or aggravated by the Veteran's service-connected hypertension?

The examiner must specifically address the February 2017 VA examiner's finding that mild concentric LVH was most likely due to hypertension. 

The examiner should consider the November 2010 letter from the Veteran's private physician stating that it is likely that the Veteran suffered from ischemic heart disease.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any cardiac disability diagnosed since the February 2010 claim and the Veteran's presumed exposure to herbicides in service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After completing the above and any other development warranted as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




